DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 objected to because of the following informalities:  
As to claim 8, line 3 recites “mir-ror.” and should recite “mirror.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11, 13, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”).

As to claim 1, Shikii discloses a display apparatus (Shikii, HUD 100, Figure 1) configured to project display information in the field of view of a user Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]) of a vehicle with a dashboard and a front window (Shikii, windshield 210, Figure 1), comprising: 
an imaging device (Shikii, laser source 110, Figure 1) adapted to generate a light field carrying the display information (Shikii, The controller 130 outputs a control signal to make the laser source 110 emit the laser beam LB. The laser source 110 emits the laser beam LB towards the lens 121 in response to the control signal from the controller 130. The laser beam LB passing through the lens 121 is reflected by the return mirror 122 toward the liquid crystal panel 123, so that the liquid crystal panel 123 is two-dimensionally illuminated with the laser beam LB. Figure 1, ¶ [0056]), 
a hologram device (Shikii, volume hologram 200, Figure 1) which, in an arrangement below the field of view of the user, is adapted for deflecting the light field to the front window and for generating a virtual image of the display information in the field of view of the user (Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As , and 
a control device (Shikii, controller 130, Figure 1) adapted to control the imaging device (Shikii, The controller 130 outputs a control signal to make the laser source 110 emit the laser beam LB. Figure 1, ¶ [0056]), wherein 
the hologram device is configured for generating the virtual image when the imaging device is arranged above the hologram device and on a side of the hologram device facing the field of view of the user (Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]).
As to claim 2, Shikii discloses the display apparatus wherein the hologram device is configured for generating the virtual image with an arrangement of the imaging device above the dashboard of the vehicle (Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]). As shown in figure 1 of Shikii, volume hologram 200 is placed on the windshield which is above the dashboard of the vehicle.
As to claim 4, Shikii discloses the display apparatus wherein the imaging device includes a projector device (Shikii, projection optical system 120, Figure 1) with a projector arranged to generate the light field and with an intermediate screen (Shikii, screen 125, Figure 1) configured to generate a real intermediate image of the light field emitted by the projector (Shikii, The projection lens 124 forms an image of the image light IL emitted from the liquid crystal panel 123 on the screen 125. Figure 1, ¶ [0059]).
As to claim 5, Shikii discloses the display apparatus wherein the intermediate screen includes a hologram formed for directionally directing the light field from the projector device to the hologram device (Shikii, The projection lens 124 forms an image of the image light IL emitted from the liquid crystal panel 123 on the screen 125. As a result, an image is displayed on the screen 125. Figure 1, ¶ [0059])( Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]).
As to claim 6, Shikii discloses the display apparatus wherein the imaging device includes a liquid crystal screen adapted to generate the light field (Shikii, The laser beam LB passing through the lens 121 is reflected by the return mirror 122 toward the liquid crystal panel 123, so that the liquid crystal panel 123 is two-dimensionally illuminated with the laser beam LB. Figure 1, ¶ [0056]), said liquid crystal screen being provided with narrow band backlighting (Shikii, if a laser source is used as a light source, the HUD may achieve highly efficient light utilization due to a narrow wavelength band of the laser beam. ¶ [0009]).
As to claim 7, Shikii discloses the display apparatus wherein the hologram device includes a reflective holographic optical element forming a tilted off-axis mirror (Shikii, return mirror 122, Figure 1). As shown in figure 1 of Shikii, the return mirror 122 is tilted.
 wherein the hologram device includes at least one phase volume hologram (Shikii, volume hologram 200, Figure 1) representing the off-axis mirror (Shikii, return mirror 122, Figure 1).
As to claim 9, Shikii discloses the display apparatus wherein the hologram device includes a broadband RGB hologram or a stack of multiple narrowband holograms adapted for different wavelengths (Shikii, The HUD 100A shown in FIG. 4 has a projection optical system 120 like the HUD 100 described with reference to FIG. 1. However, unlike the HUD 100 described with reference to FIG. 1, the HUD 100A comprises a light source 150 having a red semiconductor laser source 110R, a green semiconductor laser source 110G, and a blue semiconductor laser source 110B. The red, green and blue semiconductor laser sources 110R, 110E 110B emit red, green and blue laser beams LB(r), LB(g), LB(b), respectively. In this embodiment, the red, green and blue semiconductor laser sources 110R, 110G, 110B are exemplified as the light source elements. Figure 4, ¶ [0085]).
As to claim 10, Shikii discloses the display apparatus wherein the hologram device is configured for an exposed arrangement on a surface of the dashboard of the vehicle.  As shown in figure 1 of Shikii, the HUD 100 is in an exposed arrangement on a surface of the dashboard as the HUD is positioned below the windshield 210.
As to claim 11, Shikii discloses the display apparatus wherein the hologram device is configured for an arrangement directly on the dashboard of the vehicle. As shown in figure 1 of Shikii, the HUD 100 is positioned below the windshield 210 and thus on the dashboard of the vehicle.
further comprising
a temperature sensor device (Shikii, temperature sensor 160, Figure 6) which is adapted to detect the temperature of the hologram device and is coupled to the control device (Shikii, a temperature sensor 160 which measures a temperature of the volume hologram 200 itself and/or temperature around the volume hologram 200, Figure 6, ¶ [0125]), the control device being adapted to control the imaging device in dependency on the detected temperature of the hologram device in such a way that the light field generated by the imaging device is at least one of shifted and deformed in dependency on the detected temperature and a temperature-dependent change in the virtual image of the display information is compensated (Shikii, if the temperature around the red, green and/or blue semiconductor laser sources 110R, 110G, 110B goes up, the wavelengths of the red, green and blue laser beams LB(r), LB(g), LB(b) are shifted to the longer wavelength side. Figure 5, ¶ [0091]).
As to claim 14, Shikii discloses the display apparatus wherein the temperature sensor device is adapted to detect the temperature in dependency on at least one diffraction feature of the hologram device (Shikii, a temperature sensor 160 which measures a temperature of the volume hologram 200 itself and/or temperature around the volume hologram 200, Figure 6, ¶ [0125])( Shikii, The interference fringes for diffracting the red, green and blue laser beams LB(r), LB(g), LB(b) are recorded in the volume hologram 200A. ¶ [0134]). As shown in figures 2A and 2B of Shikii, the interference fringes 201 are formed in the volume hologram 200 wherein the temperature sensor detects the temperature.
further comprising
an image height adjustment device which is provided for adapting the position of the virtual image to the head height of the user (Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]).
As to claim 20, Shikii discloses the display provided with a display apparatus according to claim 1 (Shikii, HUD 100, Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”) in view of U.S. Pub. No. 2015/0146270 by Huntzicker et al. (“Huntzicker”).

As to claim 3, Shikii does not expressly disclose the display apparatus wherein the hologram device is configured for generating the virtual image with an arrangement of the imaging device on a rear-view mirror unit of the vehicle.
wherein the hologram device is configured for generating the virtual image with an arrangement of the imaging device on a rear-view mirror unit of the vehicle (Huntzicker, The projection surface 202, 202' can be at least one of a windshield 202.1 of the vehicle 100, a rear view mirror 202.2 of the vehicle 100, a side view mirror 202.3, 202.4 of the vehicle 100, an interior surface 202.5 of the vehicle 100, or a surface exterior to the vehicle 100 such as the ground 240. Figure 2, ¶ [0043]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s volume hologram to include Huntzicker’s rear view projected display because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Shikii’s volume hologram and Huntzicker’s rear view projected display perform the same general and predictable function, the predictable function being providing a projected display within the driver’s field of view. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Shikii’s volume hologram by replacing it with Huntzicker’s rear view projected display. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Shikii, as modified by Huntzicker, teaches the virtual image provided on the rear-view mirror.

12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”) in view of U.S. Patent No. 4,968,117 by Chern et al. (“Chern”).

As to claim 12, Shikii discloses the display apparatus with a volume hologram (Shikii, volume hologram 200, Figure 1). 
Shikii does not expressly teach wherein the hologram device has an anti-reflective surface.
Chern teaches a display system wherein the hologram device has an anti-reflective surface (Chern, diffraction-type optical combiner with an antireflective coating 28 on the surface 47, Figure 9, Column 19, Rows 3-16).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s volume hologram to include Chern’s antireflective coated combiner because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Chern’s antireflective coated combiner permits improved display properties for the driver of the car in order to properly see through the hologram display.  This known benefit in Chern is applicable to Shikii’s volume hologram as they both share characteristics and capabilities, namely, they are directed to display systems.  Therefore, it would have been recognized that modifying Shikii’s volume hologram to include Chern’s antireflective coated combiner would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Chern’s antireflective coated 
	Thus, Shikii, as modified by Chern, teaches an antireflective coating on the volume hologram.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”) in view of U.S. Pub. No. 2015/0029567 by Collin et al. (“Collin”).

As to claim 15, Shikii does not expressly disclose the display apparatus wherein further comprising
a wavelength sensor device which is adapted for detecting at least one emission wavelength of the imaging device and is coupled with the control device, wherein
the control device is adapted to control the imaging device in dependency on the detected at least one emission wavelength of the imaging device in such a way that the light field generated by the imaging device is at least one of displaced and deformed in dependency on the detected at least one emission wavelength and a wavelength-dependent change in the diffraction direction of the hologram device is compensated.
Collin discloses a holographic sight comprising
a wavelength sensor device which is adapted for detecting at least one emission wavelength of the imaging device and is coupled with the control device , wherein
the control device is adapted to control the imaging device in dependency on the detected at least one emission wavelength of the imaging device in such a way that the light field generated by the imaging device is at least one of displaced and deformed in dependency on the detected at least one emission wavelength and a wavelength-dependent change in the diffraction direction of the hologram device is compensated (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018])(Collin, the control system may be used to adjust the position of a holographic image in the sight. For example, changes in wavelength may cause a change in the perceived vertical position of the holographic image in the sight. As such, the wavelength may be adjusted so as to compensate for elevation. ¶ [0030]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s compensated HUD to include Collin’s wavelength sensing and compensation because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, Collin’s holographic display is comparable to Shikii’s compensated HUD because both present holographic images to a user.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify Shikii’s compensated HUD to 
	Thus, Shikii, as modified by Collin, teaches the wavelength sensor determining a compensation of the hologram device.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”) in view of U.S. Patent No. 4,932,731 by Suzuki et al. (“Suzuki”).

As to claim 17, Shikii discloses a display (Shikii, HUD 100, Figure 1) for projecting display information in the field of view of a user of a vehicle (Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]), comprising the steps of: 
generating a light field carrying said display information with an imaging device (Shikii, The controller 130 outputs a control signal to make the laser source 110 emit the laser beam LB. The laser source 110 emits the laser beam LB towards the lens 121 in response to the control signal from the controller 130. The laser beam LB passing through the lens 121 is reflected by the return mirror 122 toward the liquid crystal panel 123, so that the liquid crystal panel 123 is two-dimensionally illuminated with the laser beam LB. Figure 1, ¶ [0056]), and 
deflecting the light field to a front window of the vehicle in the field of view of the user and generating a virtual image of the display information on the side of the front window facing away from the user with a hologram device (Shikii, volume hologram 200, Figure 1) which is arranged in a region below the field of view of the user (Shikii, The volume hologram 200 diffracts the image light IL emitted from the screen 125 and deflects it towards the driver DR. As a result, the driver DR may view a virtual image VI enlarged by the volume hologram 200 through the windshield 210. Figure 1, ¶ [0060]), wherein 
Shikii continues to teach the HUD 100 which is positioned below the windshield 210 (Shikii, Figure 1).
Shikii does not expressly teach the imaging device is disposed above the hologram device and on a side of the hologram device facing the field of view of the user.
Suzuki teaches a holographic head-up display wherein the imaging device is disposed above the hologram device and on a side of the hologram device facing the field of view of the user (Suzuki, the light emitting display unit 1 and the transmissive hologram diffraction grating 3 are both arranged within the dashboard 5. However, these can be disposed at a ceiling 9 of the vehicle compartment as shown in FIG. 4A. Figure 1A and 4A, Column 4, Rows 45-52).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s HUD to include Suzuki’s ceiling mounted display unit because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Suzuki’s ceiling mounted display unit permits additional flexibility with placement possibilities for the head up displays.  This known benefit in Suzuki is 
	Thus, Shikii, as modified by Suzuki, teaches the image projection device being mounted above the hologram device.
	As to claim 18, Shikii, as modified by Suzuki, teaches the display further comprising the steps of 
recording the temperature of the hologram device (Shikii, a temperature sensor 160 which measures a temperature of the volume hologram 200 itself and/or temperature around the volume hologram 200, Figure 6, ¶ [0125]), and 
controlling the imaging device in dependency on the detected temperature of the hologram device (Shikii, if the temperature around the red, green and/or blue semiconductor laser sources 110R, 110G, 110B goes up, the wavelengths of the red, green and blue laser beams LB(r), LB(g), LB(b) are shifted to the longer wavelength side. Figure 5, ¶ [0091]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0099170 by Shikii et al. (“Shikii”), in view of U.S. Patent No. 4,932,731 by .

As to claim 19, Shikii, as modified by Suzuki, does not expressly teach the display further comprising the steps of 
detecting at least one emission wavelength of the imaging device, and 
controlling the imaging device in dependency on the detected at least one emission wavelength of the projector device.
Collin discloses a holographic sight comprising
detecting at least one emission wavelength of the imaging device (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018]), wherein
controlling the imaging device in dependency on the detected at least one emission wavelength of the projector device (Collin, a wavelength sensor measures the output wavelength of the VCSEL. This information may then be used by the control system to adjust the current to the VCSEL, allowing a desired output wavelength to be achieved. ¶ [0018])(Collin, the control system may be used to adjust the position of a holographic image in the sight. For example, changes in wavelength may cause a change in the perceived vertical position of the holographic image in the sight. As such, the wavelength may be adjusted so as to compensate for elevation. ¶ [0030]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Shikii’s compensated HUD to 
	Thus, Shikii, as modified by Suzuki and Collin, teaches the wavelength sensor determining a compensation of the hologram device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691